Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	The Applicants’ supplementary preliminary amendment and preliminary amendment filed May 19, 2021 and February 11, 2020, respectively, are acknowledged. Claim 8 is deleted. Claims 4-6 and 9 are amended.  Now, Claims 1-7 and 9-10 are pending.

Claim Objections
2.	Claims 5-6 and 10 are objected to because of the following informalities:  
	In Claim 5 (lines 2-3), Applicant is advised to replace the two occurrences of “(III)” with -- (IV) --.
	In Claim 10 (page 4, last two lines), Applicant is advised to replace the two occurrences of “(II)” with -- (III) --.
Appropriate correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Modic (US 4 472 470) as evidenced by Freeman (Silicones, Published For The Plastics Institute, ILIFFE Books, Ltd., 1962).
	Modic discloses a composition comprising a linear vinyl end-capped polyorganosiloxane (Component (1)), a vinyl functional resinous organopolysiloxane (Component (2)), a platinum catalyst and an organohydrogenpolysiloxane (Component (4)). (col. 4, line 57 to col. 5, line 32) The composition is further demonstrated in Examples and Table I. For instance, the composition in Example 6c comprises 100 parts Component (1) of vinyldimethyl terminated polydimethylsiloxane (20 cps), 100 parts (60 wt% in xylene) Component (2) of a copolymer of trimethylsiloxane units, SiO2 units and methylvinylsiloxane units and 33.0 parts Component (4) of a 50% methylhydrogensiloxane and 50% dimethylsiloxane. Freeman teaches that the relationship between the number of the diorganosiloxane units and the viscosity of a polydiorganosiloxane can be represented by the following equation:
	log η = 0.1n½ + 1.1 
, where η is the viscosity in cSt and n is the number of diorganosiloxane units. (page 27) Notably, the viscosity of a polydiorganosiloxane of 20 cps would be about 20 cSt because the specific gravity of a typical polydiorganosiloxane is about 1.0. Thus, Component (1) in Example 6c has about four dimethylsiloxane units, which would have a molecular weight of 485 because the formula weights of dimethylsiloxane unit and vinyldimethylsiloxane unit are 74 and 86, respectively. To this end, the number of vinyl groups (Si-C=C) in 100 parts of the foregoing Component (1) would be 0.4123 moles (2*100/485). The foregoing Component (2) is a copolymer of trimethylsiloxane units (M), SiO2 (Q) units and methylvinylsiloxane (Dvi) units. The various units were present in an amount sufficient to provide 0.8 trimethylsiloxane units per SiO2 (Q) unit and with the methylvinylsiloxane (Dvi) units being present in an amount such that 7.0 mole percent of the silicone atoms were present as methylvinylsiloxane (Dvi) units and the remaining silicon atoms as a part of trimethylsiloxane (M) unit or an SiO2 (Q) unit. (col. 13, lines 37-59) As such, the instant Component (2) can be represented by a general formula of Dvi0.07M0.41Q0.52, which would have an average formula weight of 70 (86*0.07 + 81*0.41 + 60*0.52) because the formula weights of Dvi, M and Q are 86, 81 and 60, respectively. Therefore, the number of vinyl groups (Si-C=C) in the instant 100 parts (60 wt% in xylene) of Component (2) would be 0.0600 mole (100*0.60*0.07/70). The forgoing Component (4) of a copolymer of 50% methylhydrogensiloxane (DH) (FW 44) and 50% dimethylsiloxane (D) (FW 74) would have an average formula weight of 59 ([44+74]/2). Thus, 33.0 parts Component (4) would contain 0.05593 mole of silicon-bonded hydrogen atoms (Si-H). Therefore, Example 6c demonstrated a composition where Si-H/Si-C=C ratio is 1.2. Following similar calculation, the Si-H/Si-C=C ratio in Example 7b would also be 1.2. Notably, the “injection moldable silicone composition” in the preamble is merely an intended use, and does not carry any weight of patentability. Alternatively, since the composition reads on the presently claimed one, it would also be injection moldable.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Modic as evidenced by Freeman, and further in view of Sixt (US 2007 0244230).
	Modic discloses a silicone composition, supra, which is incorporated herein by reference. Modic is silent on an inhibitor. However, Sixt teaches the use of an inhibitor in a hydrosilylation curable composition. The motivation is to adjust the pot life, kick-off temperature and crosslinking rate of the composition. Suitable inhibitors include a branched unsaturated alcohol such as 3,5-dimethyl-1-hexyn-3-ol, etc. ([0051]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the foregoing inhibitor in Modic’s hydrosilylation curable composition with expected success.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Modic as evidenced by Freeman,
	Modic discloses a silicone composition, supra, which is incorporated herein by reference. Modic is silent on the presently claimed Si-H/Si-C=C ratio. However, Modic discloses various examples in Table 1 besides Examples 6c and 7b described in paragraph 5 above. Following similar calculation in paragraph 5, the Si-H/Si-C=C ratios and the relative dirt repellency in the examples shown in Table 1 are compiled as follows:
	Example 		Si-H/Si-C=C		Relative Dirt Repellency
	2a				9.2				Poor
	3a				6.3				Fair
	3b				7.6				Fair
	4a				5.2				Fair
	4b				6.3				Fair
	4c				7.3				Fair
	5a				4.6				Excellent
	5b				5.0				Excellent
	5c				5.5				Excellent
	6a				1.0				Excellent
	6b				1.1				Excellent
	6c				1.2				Excellent
	7a				1.1				Excellent
	7b				1.2				Excellent
	
As can be seen above, the compositions in the examples with excellent dirt repellency would all have Si-H/Si-C=C ratios falling at the lower end of the foregoing list values. This would render the presently claimed range obvious compelling. 

9.	Claim 10 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
	Modic does not teach or suggest the presently claimed injection molded article.

10.	Claims 5-6 would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Modic does not teach or fairly suggest the presently claimed silicone crosslinker.

Allowable Subject Matter
11.	Claim 9 is allowed.
	Modic does not teach or fairly suggest the presently claimed method for injection molding a composition.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 21, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765